             Case 5:21-cv-00059 Document 1 Filed 01/22/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


 RAVEN CAPITAL GROUP, LLC,                       §
                                                 §
        Plaintiff,                               §
                                                 §
 v.                                              §
                                                 §                           5:21-cv-59
                                                            Civil Action No._________
 CH CRFP 26 LLC and FIDELITY                     §
 NATIONAL TITLE AGENCY, INC.,                    §
                                                 §
        Defendants.                              §
                                                 §
                                                 §

                  DEFENDANT CH CRP 26 LLC’S NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant CH CRP 26 LLC (incorrectly named

in the State Court Action as “CH CRFP 26 LLC”) (“Defendant”) gives notice that it removes this

action from the 37th Judicial District Court of Bexar County, Texas, to the United States District

Court for the Western District of Texas, San Antonio Division. In support of such removal,

Defendant respectfully shows the Court as follows:

            I.       RELEVANT BACKGROUND OF STATE COURT ACTION

       1.        On December 29, 2020, Plaintiff Raven Capital Group, LLC (“Plaintiff”), filed its

Original Verified Petition for Temporary and Permanent Injunctive Relief, Specific Performance,

Lien Lis Pendens and Damages for Breach for Contract (the “State Court Petition”) in the 37th

Judicial District Court of Bexar County, Texas, Cause Number 2020CI24704 (the “State Court

Action”).

       2.        The State Court Action involves a dispute concerning a Purchase and Sale

Agreement (“PSA”) between Plaintiff and Defendant concerning property located at 9400



                                            Page 1 of 6
             Case 5:21-cv-00059 Document 1 Filed 01/22/21 Page 2 of 6




Fredericksburg Road, San Antonio, Texas 78219 (the “Property”). See Plaintiff’s Original

Petition.

        3.       On January 8, 2021, Plaintiff and Defendant (collectively, the “Parties”) entered

into a Rule 11 agreement to maintain the status quo until January 27, 2021 at 5:00 p.m., the date

of a rescheduled Temporary Injunction Hearing in the State Court Action.          As a result of this

removal and for the avoidance of any doubt, Defendant continues to maintain the status quo subject

to this Court’s adjudication of Plaintiff’s anticipated renewed application for injunctive relief.

        4.       Fidelity National Title Agency, Inc. (“Fidelity”) was the title company holding

escrowed funds as provided in the PSA. On January 19, 2021, Fidelity filed its Original Answer

and Petition for Interpleader (“Interpleader”). On January 22, 2021, the parties submitted an

Agreed Order granting Fidelity’s Interpleader, whereby Fidelity agreed to deposit certain escrowed

funds into the court’s registry, and would be dismissed with prejudice from the State Court Action.

        5.       To date, the Parties have not engaged in any written discovery and no depositions

have occurred.

                                II.    REMOVAL PROCEDURE

        6.       This action is properly removed to this Court, as the State Court Action is pending

within this district and division. 28 U.S.C. § 1446(a).

        7.       Defendant has not, to date, been served with process of the State Court Petition.

Nevertheless, this Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b). Although

the statutory thirty-day removal period commences on receipt of formal service of process, Bd. of

Regents of Univ. of Texas Sys. v. Nippon Tel. & Tel. Corp., 478 F.3d 274, 278 (5th Cir. 2007), a

defendant may elect to remove an action pending in state court prior to receiving service of process.

Delgado v. Shell Oil Co., 231 F.3d 165, 177 (5th Cir. 2000) ("Generally, service of process is not

an absolute prerequisite to removal. . . We read § 1446(b) and its 'through service or otherwise'


                                             Page 2 of 6
                Case 5:21-cv-00059 Document 1 Filed 01/22/21 Page 3 of 6




language as consciously reflecting a desire on the part of Congress to require that an action be

commenced against a defendant before removal, but not that the defendant have been served.").

          8.     Pursuant to 28 U.S.C. § 1446(a) and the Federal Rules of Civil Procedure, this

Notice of Removal is accompanied by the following, which are respectively attached as Exhibits

A-C:

                 (a)    A list of all counsel of record in the State Court Action, including addresses,
                        telephone numbers, and parties represented;

                 (b)    The docket sheet in the State Court Action; and

                 (c)    A copy of all process, pleadings, and orders from the State Court Action.

          9.     A copy of this Notice of Removal will also be filed in the State Court Action

pursuant to 28 U.S.C. § 1446(d).

                               III.    REMOVAL JURISDICTION

          10.    Pursuant to 28 U.S.C. § 1441, removal is proper if the district court to which the

case is removed has original subject matter jurisdiction of the action. Federal courts have subject

matter jurisdiction for diversity cases where the suit involves a controversy between citizens of

different states and the amount in controversy exceeds $75,000, exclusive of interest and costs.

See 28 U.S.C. § 1332(a).

          A.     Diversity of Citizenship Exists Between the Plaintiff and Defendant

          11.    Complete diversity of citizenship exists between all properly joined parties to this

action.

          12.    A limited liability company’s citizenship is determined by the citizenship of all its

members. Harvey v. Grey Wolf, 542 F.3d 1077, 1079-81 (5th Cir. 2008). A person is a citizen of

the state where that person is domiciled, that is, where the person has established a fixed habitation




                                             Page 3 of 6
               Case 5:21-cv-00059 Document 1 Filed 01/22/21 Page 4 of 6




or abode, intending to remain there permanently or indefinitely. See Coury v. Prot, 85 F.3d 244,

248-50 (5th Cir. 1996).

         13.    Plaintiff Raven Capital Group LLC is a New Jersey limited liability company. See

Raven Capital Group LLC Certificate of Formation, attached hereto Exhibit D; State Court

Petition, Paragraph 1. Raven Capital Group LLC’s member is Nachman Teren. See id. Mr.

Teren’s address is identified as P.O. Box 545, Lakewood, New Jersey 08701. Accordingly, Raven

Capital Group LLC is deemed to be a citizen of New Jersey for purposes of diversity jurisdiction.

         14.    Defendant CH CRP 26 LLC is a Texas limited liability company. The member of

CH CRP 26, LLC is a Delaware limited liability company, whose members do not include any

individual or entity with a New Jersey residence for purposes of diversity jurisdiction.

         15.    As a result, complete diversity exists between Plaintiff and Defendant. See 28

U.S.C. § 1441(b).

         B.     The Amount in Controversy Requirement is Satisfied

         16.    Pursuant to 28 U.S.C. § 1332(a), the amount in controversy in a case where federal

jurisdiction is based on diversity of citizenship must exceed $75,000, exclusive of interest and

costs.

         17.    When a petition does not state a monetary amount in controversy, but instead seeks

specific performance for diversity purposes in a suit involving real property, the amount of

controversy is measured by the value of the property sought to be acquired by the suit. Nationstar

Mortgage LLC v. Knox, 351 F. App'x 844 (5th Cir. 2009) (citing Waller v. Prof’l Ins. Corp., 296

F.2d 545 (5th Cir. 1961) (“[W]hen the validity of a contract or a right to property is called into

question in its entirety, the value of the property controls the amount in controversy.”)); see also

Ebensberger v. Sinclair Ref. Co., 165 F.2d 803, 805 (5th Cir. 1948) (“the amount in controversy




                                            Page 4 of 6
              Case 5:21-cv-00059 Document 1 Filed 01/22/21 Page 5 of 6




in this case was not the damages which appellee might suffer if its suit for specific performance

was denied. It was the value of the property. . . .”).

        18.     In the PSA, the Parties agreed to the purchase price of $22,100,000.00 for the

Property. See Plaintiff’s Original Petition ¶ 10. Accordingly, because the value of the Property is

greater than $75,000, the amount in controversy in this lawsuit is greater than $75,000. See

Nationstar Mortg. LLC v. Knox, 351 F. App'x 844 (5th Cir. 2009).

        19.     Nothing in this Notice of Removal should be interpreted as a waiver or

relinquishment of Defendant’s rights to assert defenses or objections including, without limitation,

the defenses of (i) lack of jurisdiction over the person, (ii) improper venue and/or forum non

conveniens, (iii) insufficiency or lack of process or service of process, (iv) improper joinder of

claims and/or parties, (v) failure to state a claim, (vi) failure to join an indispensable party(ies), or

(vii) any other procedural or substantive defense available under state or federal law.

        20.     If any question arises as to the propriety of the removal of this action, Defendant

requests the opportunity to brief any disputed issues and to present further evidence and oral

argument in support of its position that this case was properly removed.

                                       IV.     CONCLUSION

        WHEREFORE, Defendant CH CRP 26 LLC removes this case from the 37th Judicial

District Court of Bexar County, Texas, to the United States District Court for the Western District

of Texas, San Antonio Division.




                                              Page 5 of 6
             Case 5:21-cv-00059 Document 1 Filed 01/22/21 Page 6 of 6




 Dated this 22nd day of January 2021.             Respectfully submitted,

                                                  GREENBERG TRAURIG, LLP

                                                 By: /s/ Cara Kelly
                                                    Cara Kelly
                                                    Attorney-in-charge
                                                    Texas State Bar No.: 24074518
                                                    Hiba Kazim
                                                    Texas State Bar No.: 24076952
                                                    Nicole Leonard Cordoba
                                                    Texas State Bar No.: 24076952
                                                    300 West 6th Street, Suite 2050
                                                    Austin, Texas 78701
                                                    (512) 320-7209 (telephone)
                                                    (512) 320-7210 (facsimile)
                                                    kellyc@gtlaw.com
                                                    kazimh@gtlaw.com
                                                    cordoban@gtlaw.com

                                                    Attorneys for Defendants CH CRP 26 LLC




                                CERTIFICATE OF SERVICE

       I hereby certify that all parties and counsel of record have been served with a copy of this

Notice of Removal via the Court’s electronic filing system on this 22nd day of January 2021.

                                                                 /s/ Cara Kelly
                                                                 Cara Kelly




                                           Page 6 of 6
